Wells, J.
— School districts are corporations of limited powers, and if they exceed those powers their acts are invalid. 3 Fairf. 254. No authority is conferred on them by statute to raise money for the purpose of providing fuel, or to contract for the purchase of it. By the Revised Statutes, chap. 17, sect. 42, school agents are empowered to provide fuel from the money assigned to them by the assessors of their towns. A similar provision is contained in the Act of March 15, 1821, chap. 117, sect. 3, and also in that of March 11, 1834, chap. 651, sect. 3.
As the district could not create any liability upon itself for fuel, the nonsuit was properly ordered.

Nonsuit confirmed.